DAUKSCH, Judge.
This is an appeal from a Final Judgment granting judgment n. o. v. We have carefully reviewed the evidence presented to the jury and have determined as a matter of law there was sufficient evidence for the jury to have legally found for the Plaintiff, as it did. While we may agree the jury should have found for the Defendant we find the jury could have found for the Plaintiff and therefore reverse the Judgment of the trial court and remand for reinstatement of the jury verdict and judgment thereon. Heyman v. Weinstein, 333 So.2d 548 (Fla.3d DCA 1976).
CROSS, J., concurs.
ALDERMAN, J., dissents, with opinion.